Exhibit 10.5


February 18, 2008




Mr. Niels W. Johnsen
174 Rumson Road
Rumson, NJ  07760


Reference: Niels W. Johnsen Consulting Agreement




This letter will confirm that International Shipholding Corporation has agreed
to retain you as a consultant for the period of time commencing January 1, 2008,
and ending December 31, 2008.  Your consulting compensation will be an annual
fee of $250,000, payable pro-rata in monthly installments of $20,833.34, plus
reasonable out-of-pocket expenses.  At the end of the agreed period of time,
this Agreement is automatically extended month-by-month with a continuation of
said pro-rata monthly installments of $20,833.34.


This Agreement may be cancelled by either party on giving a 90-day notice of
cancellation.


Please sign below to acknowledge your agreement and acceptance of this
Consulting Agreement.


 
                                      Sincerely,


                                        

                                     /s/ Niels M. Johnsen
 
N. M. Johnsen
Chairman of the Board




AGREED AND ACCEPTED:




/s/ Niels W. Johnsen
 
N. W. Johnsen
 

 
February 18, 2008
 
Date

